Citation Nr: 1642969	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including panic disorder with agoraphobia and depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1976 to September 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder that he asserts had its onset during service.  Review of the record shows that he was afforded a psychiatric evaluation while on active duty when he was assessed with a personality disorder with depressed features.  The Board notes that in his application for compensation benefits the Veteran identified post-service psychiatric and medical treatment, including a period of hospitalization in 1978, private psychotherapy from 1991 to 1997, medical treatment from 2000 to 2002, and treatment at a VA Medical Center (VAMC) from 2011 and thereafter.  During a psychiatric examination at VA in November 2010 he also reported having received private psychotherapy in 2004 and 2008.  To date, only the VAMC records have been requested for association with the claims folder.  As VA has a duty to assist the Veteran in the development of facts pertinent to his claim, attempts to obtain these records should be made prior to appellate consideration.  

In addition, the Board notes that on psychiatric examination in November 2010, a VA examiner opined that there was no relationship between the Veteran's current psychiatric disorders, which included panic disorder and depressive disorder, and the disorder noted while he was on active duty.  The rationale included the fact that there was no evidence that the Veteran exhibited a panic disorder while he was in service.  Review of the record; however, shows that he did manifest depression in service and that this is among his current diagnoses.  As such, the Board finds that the November 2010 examination report is inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide as complete a list as possible of all medical providers from whom he received psychiatric care since his discharge from service.  After obtaining any necessary consent, the AOJ should contact the private medical care providers and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  Regardless of any response from the Veteran, the AOJ should also take customary measure to obtain any treatment records from the care providers already named by the Veteran in his application for compensation benefits and during the November 2010 VA compensation examination.  In addition, the AOJ should request any psychiatric treatment records from the VAMC since 2011.  

2.  Thereafter, the AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of any acquired psychiatric disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disability is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

